Name: 80/1075/Euratom: Council Decision of 17 November 1980 appointing a member of the Advisory Committee of the Euratom Supply Agency
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-11-25

 Avis juridique important|31980D107580/1075/Euratom: Council Decision of 17 November 1980 appointing a member of the Advisory Committee of the Euratom Supply Agency Official Journal L 316 , 25/11/1980 P. 0011****( 1 ) OJ NO 27 , 6 . 12 . 1958 , P . 534/58 . ( 2 ) OJ NO L 83 , 30 . 3 . 1973 , P . 20 . COUNCIL DECISION OF 17 NOVEMBER 1980 APPOINTING A MEMBER OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY ( 80/1075/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE STATUTES OF THE EURATOM SUPPLY AGENCY ( 1 ), AS AMENDED BY COUNCIL DECISION 73/45/EURATOM ( 2 ), AND IN PARTICULAR ARTICLE X THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 15 MAY 1979 REPLACING MEMBERS OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY , HAVING REGARD TO THE OPINION OF THE COMMISSION , WHEREAS A SEAT HAS BECOME VACANT ON THE ABOVEMENTIONED COMMITTEE FOLLOWING THE RESIGNATION OF MR PH . KAYSER , OF WHICH THE COUNCIL WAS INFORMED ON 10 JULY 1980 ; CONSIDERING THE NOMINATION SUBMITTED BY THE GOVERNMENT OF THE FRENCH REPUBLIC ON 10 JULY 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR PIERRE REYNAUD IS HEREBY APPOINTED MEMBER OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY IN PLACE OF MR PH . KAYSER FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE WHICH RUNS UNTIL 28 MARCH 1981 . DONE AT BRUSSELS , 17 NOVEMBER 1980 . FOR THE COUNCIL THE PRESIDENT J . SANTER